                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUNE K. TAYLOR,                             :   CIVIL ACTION NO. 1:17-CV-2407
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
PENNSYLVANIA HIGHER                         :
EDUCATION ASSISTANCE                        :
AGENCY/AES, et al.,                         :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 8th day of November, 2018, upon consideration of the

report (Doc. 21) of Chief Magistrate Judge Susan E. Schwab, recommending the

court dismiss the complaint (Doc. 1) of pro se plaintiff June K. Taylor (“Taylor”) for

failure to file an amended complaint as directed by the court by order dated June

21, 2018, (see Doc. 16), and failure to respond to the court’s order to show cause why

the above-captioned action should not be dismissed pursuant to Federal Rule of

Civil Procedure 41(b), (see Doc. 18), and it appearing that Taylor has not objected

to the report, see FED. R. CIV. P. 72(b)(2), and has simply requested that “when you

dismiss, please dismiss without prejudice,” (Doc. 17), and the court noting that

failure of a party to timely object to a magistrate judge’s conclusions “may result in

forfeiture of de novo review at the district court level,” Nara v. Frank, 488 F.3d 187,

194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)),

but that, as a matter of good practice, a district court should “afford some level of

review to dispositive legal issues raised by the report,” Henderson, 812 F.2d at 878;
see also Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa. 2015)

(citing Univac Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D.

Pa. 2010)), in order to “satisfy itself that there is no clear error on the face of the

record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following independent

review of the record, the court in agreement with Judge Schwab’s recommendation,

and concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

       1.     The report (Doc. 19) of Chief Magistrate Judge Schwab is ADOPTED.

       2.     Taylor’s complaint (Doc. 1) is DISMISSED without prejudice.

       3.     The Clerk of Court is directed to CLOSE this case.

       4.     Any appeal from this order is deemed to be frivolous and not taken in
              good faith. See 28 U.S.C. § 1915(a)(3).




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
